TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00133-CR



                                Shawn Quenten Harris, Appellant

                                                 v.

                                   The State of Texas, Appellee



              FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
               NO. 31928, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Shawn Quenten Harris perfected an appeal from his conviction for resisting arrest.

The clerk’s fee has not been paid and the clerk’s record has not been filed. The Court notified

appellant’s attorney of record (who signed the notice of appeal) that the appeal would be dismissed

if the clerk’s record was not paid for by May 17, 2007. The Court received no response to this notice

and payment has not been made. The appeal is dismissed for want of prosecution. See Tex. R. App.

P. 37.3(b).



                                              __________________________________________

                                              Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: July 23, 2007

Do Not Publish